Citation Nr: 1208346	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  11-28 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed Crohn's disease.

2.  Entitlement to service connection for claimed diabetes mellitus, type II.

3.  Entitlement to service connection for claimed chronic obstructive pulmonary disorder (COPD).

4.  Entitlement to service connection for claimed spinal stenosis with lumbar radiculopathy, bilateral lower extremities.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954, during the Korean Conflict Era.  He received a Combat Infantry Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for diabetes mellitus, type II, COPD, and spinal stenosis are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of Crohn's disease until many years after service.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to recurrent diarrhea since service.  

3.  The currently demonstrated Crohn's disease is not shown to be due to an event or incident of the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran does not have a gastrointestinal disability due to Crohn's disease that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims of service connection for Crohn's disease in the May 2011 rating decision, he was provided notice of VCAA in July 2010.  Additional VCAA letters were sent in October 2010 and February 2011.  

The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a Statement of the Case in October 2011.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The service treatment records in this case are unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  The attempts to obtain them were unsuccessful.  (See January 2011 Memorandum of Unavailability).  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  

The Veteran was afforded a VA examination in September 2011 to determine the nature and likely etiology of the claimed Crohn's disease.  The examination was thorough in nature and adequate for the purposes of deciding this claim.  The report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  

All relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes service treatment records, service personnel records, private medical records, and statements and testimony from the Veteran.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of the nervous system, such as peptic ulcers, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board further recognizes that in the case of any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

However, it is well to observe that these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent medical evidence is generally required.  

In other words, the above-cited provisions do not presumptively establish service connection for a combat Veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

The Board recognizes the Veteran's combat status, as indicated on his DD 214.  Accordingly, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for application in this case.


Service Connection for Crohn's Disease

The Veteran contends that he suffers from Crohn's disease as a result of service.  Specifically, he reports that, while assigned to an infantry company in Korea, he suffered from diarrhea.  He was medically evaluated and subsequently transferred from a line company to Headquarters Company so that he could receive medical care.  He reports being provided medication, but continuing to suffer from diarrhea "on and off" since service. (See September 2011 VA examination).

The service treatment records in this case are unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  The attempts by the RO to obtain them have been unsuccessful.

In cases where the veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).

In such situations, the Board also has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In making the decision, the Board has been mindful of that obligation.

In an August 2011 written statement, the Veteran's private physician stated that the Veteran had been under his care for the last ten years and suffered from chronic Crohn's colitis.  He was in clinical remission with oral medication.  He stated that it was conceivable and/or a theoretical possibility that his chronic gastrointestinal illness might have been exacerbated or caused by his service in Korea.

In another statement dated in June 2011, another treating physician stated that he believed that the Veteran's Crohn's disease could have been worsened by his service in the Korean War.  

In September 2011, the Veteran underwent a VA examination and told the examiner that he was diagnosed with Crohn's colitis after his first colonoscopy, but had had intermittent diarrhea since service.  He was a retired school teacher and was able to manage his diarrhea while employed.  

After examining the Veteran, the VA examiner noted that Crohn's disease was idiopathic (etiology/cause unknown) and that, while irritable bowel syndrome was often diagnosed in persons with Crohn's disease, the normal time from initial onset of symptoms to an established diagnosis was approximately 20 years.  

The examiner noted further that the Veteran stated that his diarrheal disease was controllable in the workplace, which was common in irritable bowel syndrome, but not with Crohn's disease.  Thus, the epidemiology, time of onset, and type of disease diagnosed indicated late adult onset of Crohn's disease, which was not a sequellae of either service in Korea or irritable bowel syndrome characterized by diarrhea.

The record reflects that the September 2011 VA examiner was provided the claims file and is presumed to have reviewed the entire file.  Rizzo v. Shinseki, F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.").

There is no per se requirement that a medical examiner comment on specific records in the file; rather, it is the Board not the medical examiner that is responsible for providing an adequate statement that addresses the materially favorable evidence in the record.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), overruled on other grounds by 555 F.3d 1369 (Fed. Cir. 2009).

The VA examiner provided a detailed rationale, reviewed the claims file, the Veteran's clinical history, and conducted a review of the relevant medical literature.  

Hence, the Board finds the VA medical examiner's opinion to be adequate and significantly probative in deciding the claim.  D'Aries v. Peak, 22 Vet.App. 97, 103-104 (2008) (holding that a medical opinion is adequate where it is based upon the Veteran's medical history, examinations, and also describes the disability in sufficient detail).  

Moreover, the fact that a Veteran has received regular treatment from a physician or other doctor is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

Finally, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Here, on this record, the Board finds that the competent evidence establishes that Crohn's disease is not due to a disease or injury of the Veteran's period of active service.  

To the extent that the private medical statement is equivocal in linking the onset of the Crohn's disease to service, the opinion is found to be of limited probative value for the purpose of deciding this appeal.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, the Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In the present case, the Veteran is competent to describe having continuous symptoms such as diarrhea since service.  However, making a diagnosis of Crohn's disease and providing a nexus opinion linking such disease to service requires medical expertise and specialized training.  

Accordingly, this case is far closer to the scenario contemplated in Woehlaert than that addressed by Barr in that the probative value of the Veteran's lay statements is substantially undermined.  His lay assertions alone cannot constitute competent evidence concerning questions of medical diagnosis or etiology.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 

Here, the Board finds that the current lay assertions are not credible for the purpose of establishing a continuity of symptomatology referable to having recurrent diarrhea since service in that they are inconsistent with earlier and more reliable information provided by the Veteran for treatment purposes.  

Significantly, in a statement dated in April 1999, a treating physician noted that the Veteran had reported having chronic rectal bleeding and discomfort since having surgery in 1998 for irregular 'growths' in the rectal area.  At that time, the Veteran was noted to have had no diarrhea, but increased bowel frequency for the last year.  The Veteran also denied having indigestion, heartburn, dyspepsia or difficulty eating.  

Accordingly, the Board finds the Veteran's lay statements alone are not sufficient to causally link the onset of the claimed Crohn's disease to service.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

As the VA medical opinion is accompanied by adequate reasoning and is based on the medical evidence of record, it is assigned greater probative weight than the rather speculative private medical statements.  

In particular, the private medical reviewer merely concludes that it was "conceivable and/or a theoretical possibility" that the Veteran's Crohn's disease was related to service in Korea.  Such a conditional relationship denoted by the words "conceivable and/or a theoretical possibility" is simply too speculative to support a grant of service connection, particularly given that the equivocal VA medical opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1993); see also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

Accordingly, on this record, the claim of service connection for Crohn's disease must be denied.

Accordingly, as the preponderance of the evidence is against the Veteran's claim, that benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for Crohn's disease is denied.


REMAND

The service treatment records in this case are unavailable and presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  Attempts to obtain them were unsuccessful.  

In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service medical records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  

Further, the Veteran submitted a written statement from his medical physician in June 2011 that found that the Veteran's lumbar stenosis with lumbar radiculopathy, COPD (Veteran has never smoked), and diabetes mellitus were worsened by his service in the Korean War.  However, medical records referable treatment rendered for these claimed conditions have not been provided

VA regulations do not require that service connection be established by service treatment records, but may be established by cognizable evidence from other medical and lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  Accordingly, the Veteran should be afforded another opportunity to provide such evidence to support his claim.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA or non-VA medical treatment received for his claimed diabetes mellitus, COPD and lumbar stenosis since service.  

Based on his response, the RO should take all indicated action to obtain copies of all outstanding records from any identified health care provider.  

The Veteran also should be notified that he may submit other competent evidence to include lay statements and additional medical opinion to support his claim.  

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


